                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

CAROL J. TACCINO, et al.,                  :

      Plaintiffs,                          :

v.                                         :         Civil Action No. GLR-18-913

FORD MOTOR CO., et al.,                    :

      Defendants.                          :

                            MEMORANDUM OPINION

      THIS MATTER is before the Court on twelve motions: (1) Defendant OneMain

Financial Group, LLC’s (“OneMain”)1 Motion to Compel Arbitration or, in the

Alternative, Dismiss Plaintiffs’ Complaint (ECF No. 37); (2) Defendant Mariner Finance,

LLC’s (“Mariner Finance”) Motion to Compel Arbitration or, in the Alternative, Motion

to Dismiss (ECF No. 26); (3) Defendant Ford Motor Co.’s (“Ford Motor”) Motion to

Dismiss Plaintiffs’ Complaint (ECF No. 13); (4) Defendant BB&T Corp.’s2 (“BB&T”)

Motion to Dismiss (ECF No. 29); (5) Defendant Diehl’s Ford Sales, Inc.’s (“Diehl’s”)

Motion to Dismiss the Complaint (ECF No. 10); (6) Defendant Chessie F.C.U.’s

(“Chessie”) Motion to Dismiss (ECF No. 30); (7) Defendant Northwest Bancshares, Inc.’s

(“Northwest Bancshares”) Motion to Dismiss the Complaint (ECF No. 23); (8) Defendant

WEPCO F.C.U.’s (“WEPCO”) Motion to Dismiss (ECF No. 31); (9) Plaintiffs Carol J.

Taccino (“Ms. Taccino”) and William A. Taccino’s (“Mr. Taccino”) (collectively, “the



      1
      The Complaint misidentifies OneMain as OneMain Financial Holding, LLC.
      2
      BB&T notes that the Complaint improperly identifies Branch Banking and Trust
Company as BB&T Corp.
Taccinos”) “Motion for Sanctions and Plaintiff[s’] Motion to Join United States of America

as Co-Plaintiff” (ECF No. 43); (10) the Taccinos’ Motion to Join the United States of

America as Co-Plaintiff (ECF No. 44); (11) the Taccinos’ Motion for Order of Default or,

in the Alternative, Order to Compel (ECF No. 45); and (12) the Taccinos’ Motion for Order

of Default or, in the Alternative, Motion to Compel (ECF No. 48). This case arises from

Ms. Taccino’s September 16, 2016 response to a Diehl’s advertisement for a new Ford

Explorer. The Motions are ripe for disposition, and no hearing is necessary. See Local Rule

105.6 (D.Md. 2018). For the reasons outlined below, the Court will grant OneMain’s

Motion, Mariner Finance’s Motion, Ford Motor’s Motion, Diehl’s Motion, BB&T’s

Motion, Chessie’s Motion, Northwest Bancshares’ Motion, and WEPCO’s Motion. The

Court will deny the Taccinos’ Motions.

                                I.     BACKGROUND3

       On September 16, 2016, Ms. Taccino responded to a Diehl’s newspaper

advertisement for a new Ford Explorer. (Compl. at 2, ECF No. 1). The advertisement

promised the buyer $2,000.00 in “Ford bonus cash,” and promised any buyers who were

active or retired members of the military a $750.00 “service appreciation from Ford.” (Id.

at 2). Acting on behalf of his wife, Mr. Taccino gave Ms. Taccino’s social security number

and income information to a Diehl’s employee to “get the transaction started.” (Id.).

Several days later, Diehl’s informed the Taccinos that Ms. Taccino’s loan application had



       3
         Unless otherwise noted, the Court describes facts taken from the Complaint and
accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555–56 (2007)).
                                             2
been denied. (Id. at 3). The Diehl’s representative told the Taccinos that he had “even tried

other local banks on her behalf, without success.” (Id.).

       Over the next few weeks in September and October 2016, Ms. Taccino received

loan denials from Ford Motor Credit, WEPCO, Chessie, and BB&T Corp. (Id. at 3–4).

Capital One Auto Finance4 sent a letter stating that they had extended a loan offer, but that

it had expired. (Id. at 4). OneMain and Mariner Finance granted Ms. Taccino loans. (Id. at

5). Northwest Bank5 sent Ms. Taccino a letter “welcoming her to Northwest Bank,” and

indicating that one of her preexisting loans had been transferred to them. (Id.).

       The Complaint also contains facts related to Ms. Taccino’s June 10, 2010 arrest for

trespassing on Chessie’s property. (Id. at 7–8). Ms. Taccino went to Chessie’s main office

to get information regarding a credit card company’s garnishment of wages from her

account. (Id. at 8). Chessie refused to provide the information Taccino requested, and she

was ultimately arrested and charged with trespassing. (Id.).

       On March 29, 2018, the Taccinos, proceeding pro se, sued Defendants alleging: (1)

“violation of federal laws regarding fraud”; (2) “violation of state laws regarding fraud”;

(3) “violation of federal laws and regulations regarding banking”; (4) “violation of state

laws and regulations regarding banking”; (5) breach of contract; predatory lending; (6)

discrimination; violation of the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1601 et seq.

(2018); (7) violation of the Fair Credit Reporting Act (the “FCRA”), 15 U.S.C. § 1681b

(2018); (8) violation of the Fifth and Sixth Amendments to the U.S. Constitution; and (9)


       4
           Capital One Auto Finance is not a Defendant in this case; Capital One, Inc. is.
       5
           Northwest Bank is not a Defendant in this case; Northwest Bancshares is.
                                               3
violation of 28 C.F.R. § 50.15 (2018).6 (Compl. at 1, 6–11). The Court construes the

Taccinos’ Fifth and Sixth Amendment claims as being brought under 42 U.S.C. § 1983.

The Taccinos seek monetary damages. (Id. at 11–13).

       On June 15, 2018 Diehl’s filed a Motion to Dismiss the Complaint. (ECF No. 10).

The Taccinos filed an Opposition on July 3, 3018. (ECF No. 28). On July 20, 2018, Diehl’s

filed a Reply (ECF No. 40).

       On June 19, 2018, Ford Motor filed a Motion to Dismiss Plaintiffs’ Complaint.

(ECF No. 13). On July 6, 2018, the Taccinos filed an Opposition. (ECF No. 32). Ford

Motor filed a Reply on July 23, 2018. (ECF No. 42).

       On June 26, 2018 Northwest Bancshares filed a Motion to Dismiss the Complaint.

(ECF No. 23). The Taccinos filed an Opposition on July 13, 2018. (ECF No. 36). On July

19, 2019, Northwest Bancshares filed a Reply. (ECF No. 39).

       On July 3, 2018, Mariner Finance filed a Motion to Compel Arbitration or, in the

Alternative, Motion to Dismiss. (ECF No. 26). The Taccinos filed an Opposition on July

20, 2018. (ECF No. 41). Mariner Finance filed a Reply on August 3, 2018. (ECF No. 46).

       On July 5, 2018, BB&T filed a Motion to Dismiss. (ECF No. 29). On July 27, 2018,

the Taccinos filed an Opposition and Motion for Order of Default or, in the Alternative,

Order to Compel. (ECF No. 45). BB&T filed a Reply on August 13, 2018. (ECF No. 51).



       6
         This regulation is titled “Representation of Federal officials and employees by
Department of Justice attorneys or by private counsel furnished by the Department in civil,
criminal, and constitutional proceedings in which Federal employees are sued, subpoenaed,
or charged in their individual capacities.” True to the title, it provides for counsel, in some
circumstances, for government employees sued in their individual capacities.
                                              4
      On July 5, 2018, Chessie filed a Motion to Dismiss the Complaint (ECF No. 30).

The Taccinos filed an Opposition and a Motion to Join on July 27, 2018. (ECF No. 44).

On August 10, 2018, Chessie filed a Reply. (ECF No. 49).

      On July 5, 2018, WEPCO filed a Motion to Dismiss the Complaint. (ECF No. 31).

On July 27, 2018, the Taccinos filed an Opposition and Motion for Sanctions and

Plaintiff[s’] Motion to Join United States of America as Co-Plaintiff. (ECF No. 43).

WEPCO filed a Reply on August 10, 2018. (ECF No. 50).

      On July 16, 2018, OneMain filed a Motion to Compel Arbitration or, in the

Alternative, Dismiss Plaintiffs’ Complaint. (ECF No. 37). The Taccinos filed an

Opposition on August 3, 2018. (ECF No. 47). OneMain filed a Reply on August 16, 2018.

(ECF No. 52).

      On August 3, 2018, the Taccinos filed a Motion for Order of Default or, in the

Alternative, Motion to Compel. (ECF No. 48). To date, the Court has no record that any of

Defendants filed an Opposition.

                                  II.   DISCUSSION

A.    Motions to Compel Arbitration

      1.     Standard of Review

      The standard of review on a motion to compel arbitration under the Federal

Arbitration Act (“FAA”) is “akin to the burden on summary judgment.” Novic v. Midland

Funding, LLC, 271 F.Supp.3d 778, 782 (D.Md. 2017) (quoting Galloway v. Santander

Consumer USA, Inc., 819 F.3d 79, 85 (4th Cir. 2016) (internal quotation omitted)). In

reviewing a motion for summary judgment, the Court views the facts in a light most

                                           5
favorable to the nonmovant, drawing all justifiable inferences in that party’s favor. Ricci

v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)). Summary

judgment is proper when the movant demonstrates, through “particular parts of materials

in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations . . . admissions, interrogatory answers, or other

materials,” that “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4). In the context of a motion to compel arbitration under the FAA, “the

party seeking a jury trial must make an unequivocal denial that an arbitration agreement

exists—and must also show sufficient facts in support.” Chorley Enters., Inc. v. Dickey’s

Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir. 2015) (citing Oppenheimer & Co., Inc.

v. Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995)).

       The FAA provides, with limited exceptions, that agreements to arbitrate “shall be

valid, irrevocable, and enforceable.” 9 U.S.C. § 2 (2018). To compel arbitration, the

moving party must demonstrate: (1) “the existence of a dispute between the parties”; (2)

“a written agreement that includes an arbitration provision which purports to cover the

dispute”; (3) “the relationship of the transaction, which is evidenced by the agreement, to

interstate or foreign commerce”; and (4) “the failure, neglect or refusal of the defendant to

                                             6
arbitrate the dispute.’” Galloway, 819 F.3d at 84 (quoting Rota-McLarty v. Santander

Consumer USA, Inc., 700 F.3d 690, 696 n.6 (4th Cir. 2012)).

       The United States Court of Appeals for the Fourth Circuit in Choice Int’l Hotels,

Inc. v. BSR Tropicana Resort, Inc., held, “[n]otwithstanding the terms of § 3 [of the

FAA] . . . dismissal is a proper remedy when all of the issues presented in a lawsuit are

arbitrable.” 252 F.3d 707, 709–10 (4th Cir. 2001). This Court has uniformly dismissed

cases where all of the claims are arbitrable. See, e.g., Bey v. Midland Credit Mgmt., Inc.,

No. GJH-15-1329, 2016 WL 1226648, at *5 (D.Md. Mar. 23, 2016) (granting defendant’s

motion to dismiss when it moved to stay or in the alternative dismiss, holding that “because

all of the Plaintiff’s claims . . . are subject to arbitration, dismissal of this action is

appropriate”).

       2.     Analysis

              a.     OneMain’s Motion

       OneMain requests that the Court compel arbitration of the Taccinos’ claims against

it or, alternatively, to dismiss the Complaint. OneMain contends that all the requirements

to compel arbitration under the FAA are met: (1) this suit is evidence of a dispute between

the parties; (2) the parties executed a loan agreement in July 2017, which contains an

arbitration provision that governs this dispute; (3) OneMain’s business transactions involve

interstate commerce; and (4) the Taccinos have failed to arbitrate this dispute. The

Taccinos state that they agree to arbitrate the dispute. Accordingly, the Court will grant

OneMain’s Motion and dismiss the Complaint against OneMain. See Bey, 2016 WL

1226648, at *5.

                                             7
              b.      Mariner Finance’s Motion

       Mariner Finance argues that the Note, Security Agreement & Arbitration Agreement

(the “Note”) that the Taccinos executed when they took out a loan with Mariner Finance is

binding and compels arbitration of the claims in this lawsuit. The Court agrees with

Mariner Finance and addresses the factors for compelling arbitration.

       First, there is a dispute between the parties. The Taccinos allege that Mariner

Finance “committed fraud by charging . . . an illegal interest rate of 25.99%,” by defrauding

Ms. Taccino out of a $200.00 refund for life insurance, and by defrauding Mr. Taccino out

of his ownership share in the 1996 Jeep that Ms. Taccino pledged as collateral for her loan.

(Compl. at 10). Mariner Finance argues that the Taccinos have not provided any evidence

of fraud or other illegal actions.

       Second, the Note requires the parties to submit this dispute to arbitration. Mariner

Finance submitted a copy of the Note, signed by Ms. Taccino, as Exhibit A to its Motion.

(Mariner’s Mot. Compel Arbitration Ex. A [“Arbitration Agreement”] at 4–5, ECF No. 26-

2). The Note states that “[b]y signing below, [Ms. Taccino] agree[s] to all of the terms of

[the Note] and the arbitration agreement.” (Id. at 5). The Arbitration Agreement defines

arbitrable claims broadly as: “any claim, dispute or controversy [ ]whether based upon

contract, tort, intentional or otherwise, constitutional, statute common law or equity . . . .

arising from or relating to: this note; the loan evidenced by this note.” (Id.). The dispute

here is covered by this broad language.

       Third, the transaction in dispute relates to interstate commerce. As a national bank,

Mariner Finance necessarily conducts interstate commerce. Fourth, the Taccinos failed to

                                              8
or refused to arbitrate the dispute. Under the terms of the Arbitration Agreement, either

party may elect to arbitrate “all disputes and claims.” (Arbitration Agreement at 4–5).

Despite Mariner Finance’s election of arbitration in this Motion, the Taccinos have refused

to comply.

       The Taccinos argue that the Arbitration Agreement is void because Ms. Taccino’s

signature is above the Arbitration Agreement, and because the Arbitration Agreement is

based on fraud. The Court disagrees with the Taccinos. In bold font, immediately above

Ms. Taccino’s signature, the Note states that it contains an arbitration agreement. Further,

courts in the District of Maryland have granted motions to compel based on identical

language. See Castellanos v. Mariner Finance, LLC, MJG-17-3168, 2018 WL 488725, at

*2 (D.Md. Jan. 19, 2018). The Arbitration Agreement covers disputes arising from or

related to either the Note or the loan evidenced by the Note.

       In sum, Mariner Finance has made the necessary showing to compel arbitration and

the Taccinos have not provided sufficient facts to establish an unequivocal denial of the

existence of the Arbitration Agreement. Chorley Enters., Inc., 807 F.3d at 564. Thus, the

Court concludes that the Taccinos must arbitrate their fraud claims.

       In this case, because all of the Taccinos claims against Mariner Finance are subject

to arbitration, “no useful purpose will be served by staying the pertinent proceedings

pending arbitration.” Taylor v. Santander Consumer USA, Inc., No. DKC 15-0442, 2015

WL 5178018, at *7 (D.Md. Sept. 3, 2015) (quoting In re Titanium Dioxide Antitrust Litig.,

962 F.Supp.2d 840, 856 (D.Md. 2013)). Accordingly, the Court will grant Mariner



                                             9
Finance’s Motion and dismiss the Taccinos claims against it. If the Taccinos choose to

pursue their claims against Mariner Finance, they must do so through arbitration.

B.     Motions to Dismiss

       1.     Standard of Review

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005)

(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). To overcome a Rule 12(b)(6)

motion, the complaint must allege sufficient facts to state a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts in the

complaint allow “the Court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id.

       Courts may construe pleadings of pro se litigants liberally. Erickson v. Pardus, 551

U.S. 89, 94 (2007). But, the court need not accept unsupported or conclusory factual

allegations devoid of any reference to actual events, United Black Firefighters v. Hirst, 604

F.2d 844, 847 (4th Cir. 1979), or legal conclusions couched as factual allegations, Iqbal,

556 U.S. at 678. When a Rule 12(b)(6) motion is based on res judicata, the Court may “take

judicial notice of facts from a prior judicial proceeding” so long as the defendant’s

argument for res judicata “raises no disputed issue of fact.” Andrews v. Daw, 201 F.3d

521, 524 n.1 (4th Cir. 2000).



                                              10
       2.     Analysis

              a.     Ford Motor’s Motion

       Ford Motor contends that the Court should dismiss the Taccinos claims against it

because it is the wrong party and the Court lacks personal jurisdiction over it. The Taccinos

counter that Ford Motor is “clearly the moving party at interest,” (Pls.’ Resp. Opp’n Ford’s

Mot. Dismiss at 2, ECF No. 32), and that the Court may exercise jurisdiction over Ford

Motor. The Court agrees with Ford Motor—it is the wrong party.

       Here, the Complaint alleges that “Defendant Ford Credit” denied Ms. Taccino’s

loan application in an October 15, 2016 letter. (Compl. at 3). In ruling on Ford Motor’s

Motion, the Court also considers the copy of the October 2016 denial letter that the

Taccinos attached to the Complaint.7 (Compl. Ex 1, ECF No. 1-1). The letter is from “Ford

Motor Credit Company,” not Ford Motor. (See id.). Further, as the Taccinos allege in the

Complaint, they sent Ford Motor a letter on May 12, 2017 asking the company to take

responsibility for its wrongdoing. (Compl. at 6; id. Ex 13, ECF No. 1-13). Ford Motor

forwarded this letter to Ford Credit, and Ford Credit sent the Taccinos a response. The

response conceded that on September 26, 2016, Ford Credit received a credit application,

submitted on the Taccinos’ behalf, from Diehl’s. (Compl. Ex 14, ECF No. 1-14). This



       7
        The general rule is that a court may not consider extrinsic evidence when resolving
a Rule 12(b)(6) motion. See Chesapeake Bay Found., Inc. v. Severstal Sparrows Point,
LLC, 794 F.Supp.2d 602, 611 (D.Md. 2011). A court may, however, consider documents
attached to the complaint, see Fed.R.Civ.P. 10(c), as well as those attached to the motion
to dismiss, so long as they are integral to the complaint and authentic, see Blankenship v.
Manchin, 471 F.3d 523, 526 n.1 (4th Cir. 2006), when assessing a 12(b)(6) motion.
Accordingly, the Court considers the documents attached to the Complaint.
                                             11
credit application and its subsequent denial, rather than any action on the part of Ford

Motor, forms the basis of the Taccinos’ allegations against Ford Credit. (See Compl. at 2–

3, 6 (“Ford Motor/Credit pulled her credit on this without her permission . . . Ford

Motor/Credit and/or Diehl’s Ford gave out [Ms. Taccino’s] personal information to other

loan entities.”). Finally, Ford Motor and Ford Credit are independent corporate entities.

(See Ford’s Mot. Dismiss Pls.’ Compl. Ex 3, ECF No. 13-4; id. Ex 4, ECF No. 13-5). Based

on the facts alleged in the Complaint and the Complaint’s exhibits, the Court concludes

that the Taccinos have sued the wrong party. Ford Credit, not Ford Motor, received and

denied a loan application for the Taccinos.

       In their Opposition, the Taccinos argue that Ford Motor was responsible for the

misleading newspaper advertisement that precipitated Ms. Taccino’s harm. But in the

Complaint, the Taccinos state the advertisement was “by Diehl’s Ford.” The Taccinos

cannot amend their pleadings through their briefings. See S. Walk at Broadlands

Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184–85 (4th Cir.

2013). Accordingly, as currently alleged, Diehl’s Ford was responsible for the

advertisement.

       In sum, the Taccinos have not plausibly alleged any claims against Ford Motor.

Accordingly, the Court will grant Ford Motor’s Motion.

              b.     BB&T’s Motion

       BB&T contends that the only claim alleged against it is a violation of the FCRA,

and that the Taccinos fail to state an FCRA claim. The Taccinos do not dispute these



                                              12
contentions. Instead, the Taccinos argue that BB&T Dealer Finance, rather than BB&T,

wrongfully pulled Ms. Taccino’s credit without her consent.8

       Under 15 U.S.C. § 1681b(f), a person may “not use or obtain a consumer report for

any purpose” not authorized under the FCRA. To state a claim for acquisition of a credit

report in violation of the FCRA, “a plaintiff must allege facts showing each of the

following: (i) there was a consumer report; (ii) the defendant used or obtained it, (iii) the

defendant did so without a permissible statutory purpose, and (iv) the defendant acted with

the specified culpable mental state.” Glanton v. DirecTV, LLC, 172 F.Supp.3d 890, 894

(D.S.C. 2016) (quoting King v. Equable Ascent Fin., LLC, 1:12–CV–443, 2013 WL

2474377, at *2 (M.D.N.C. June 10, 2013)). The FRCA “imposes liability for negligent

noncompliance with the Act, and it allows for enhanced penalties for willful violations.”

Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 417 (4th Cir. 2001) (citing 15

U.S.C. §§ 1681n, 1681o). To establish willfulness, the Taccinos must demonstrate “that

the defendant knowingly and intentionally committed an act in conscious disregard for the


       8
          In their combined Opposition and Motion for Order of Default or, in the
Alternative, Order to Compel, the Taccinos request that the Court grant a default judgment
against BB&T Dealer Finance or, in the alternative, “compel BB&T to admit they are
responsible for the actions of BB&T Dealer Finance.” (Pls.’ Resp. Opp’n BB&T’s Mot.
Dismiss at 1, ECF No. 45). BB&T Dealer Finance has not been served, and according to
BB&T, BB&T Dealer Finance cannot be served because it is not a “legal entity.” (BB&T’s
Mot. Dismiss at 2, ECF No. 51). The Court will, therefore, deny the Taccinos’ request for
a default judgment against BB&T Dealer Finance. The Court will also not compel BB&T
to admit that it is responsible for the actions of BB&T Dealer Finance. In its Motion and
Reply, BB&T assumes that the claims alleged against BB&T Corp. in the Complaint are
alleged against BB&T. BB&T is therefore proceeding under the assumption that it is
responsible for the actions of BB&T Dealer Finance. Accordingly, the Court will deny the
Taccinos’ Motion.

                                             13
rights of the consumer.” Ausherman v. Bank of America Corp., 352 F.3d 896, 900 (4th Cir.

2003) (quoting Dalton, 257 F.3d at 418).

       Here, by failing to respond to BB&T’s arguments, the Taccinos have abandoned

their claims against BB&T. See Muhammad v. Maryland, No. ELH-11-3761, 2012 WL

987309, at *1 n.3 (D.Md. Mar. 20, 2012) (“[B]y failing to respond to an argument made in

a motion to dismiss, a plaintiff abandons his or her claim.”); Ferdinand-Davenport v.

Children’s Guild, 742 F.Supp.2d 772, 777 (D.Md. 2010) (same).

       Further, BB&T’s arguments appear meritorious. The Taccinos have not set forth

any factual allegations that indicate BB&T acted willfully. Further, the Complaint

explicitly states that Diehl’s gave Ms. Taccino’s information to financial institutions in

order to find financing for her purchase of a Diehl’s car. (Compl. at 3). A defendant is not

liable under the § 1681b if it has a permissible purpose for accessing a plaintiff’s credit

report. See Glanton, 172 F.Supp.3d at 896. Courts apply a “reasonable belief” standard in

assessing whether a permissible purpose existed. Id. Courts have held that a permissible

purpose exists if “the lender has reason to believe that the information is to be used in

connection with a credit transaction involving the consumer on whom the information is to

be furnished and involving the extension of credit to . . . the consumer.” Id. (quoting Wells

v. Craig & Landreth Cars, Inc., No. 3:10-CV-00376, 2011 WL 1542121, at *2 (W.D.Ky.

Apr. 21, 2011)). Reviewing the allegations in the Complaint in the light most favorable to

the Taccinos, a permissible purpose existed for BB&T to access Ms. Taccino’s credit

information. Thus, the Court concludes that the Taccinos fail to state an FCRA claim

against BB&T. Accordingly, the Court will grant BB&T’s Motion.

                                             14
              c.        Diehl’s Motion

       Diehl’s argues that the Court should dismiss the Complaint because the Taccinos

have not properly pled claims of fraud, breach of contract, predatory lending, violation of

TILA, or violation of 28 CFR § 50.15 against Diehl’s. The Taccinos concede that the only

claims they bring against Diehl’s are violations of the Fifth and Sixth Amendments.

Because the Taccinos do not argue that any other claims are brought against Diehl’s, the

Court will limit its inquiry to the alleged violations of the Fifth and Sixth Amendments.

       To state a claim under § 1983, a plaintiff must allege that “the charged state actor

(1) deprived plaintiff of a right secured by the Constitution and laws of the United States,

and (2) that the deprivation was performed under color of the referenced sources of state

law found in the statute.” Philips v. Pitt Cty. Mem’l Hosp. 572 F.3d. 176, 180 (4th Cir.

2009). The color-of-law requirement is “synonymous with the more familiar state-action

requirement—and the analysis for each is identical.” Id. (citing Lugar v. Edmondson Oil

Co., 457 U.S. 922, 929 (1982)). “‘[M]erely private conduct, no matter how discriminatory

or wrongful[,]’ fails to qualify as state action.” Philips, 572 F.3d. at 181 (citing Mentavlos

v. Anderson, 249 F.3d 301 (4th Cir. 2001)). Further, “private activity will generally not be

deemed ‘state action’ unless the state has so dominated such activity as to convert it to state

action: Mere approval of or acquiescence in the initiatives of a private party is insufficient.”

Id. (internal quotations omitted) (citing Wahi v. Charleston Area Med. Ctr., 562 F.3d 599,

616 (4th Cir. 2009)).




                                              15
       Here, the Taccinos’ Complaint fails to state a claim on which relief may be granted

because it brings constitutional claims against a party who is neither a state actor nor a

person acting under color of state law. Diehl’s is not a state actor; it is a private company

that sells cars. (Compl. at 2). Further, the Taccinos do not allege that Diehl’s was acting

under the color of state law. As a result, the Taccinos’ claims against Diehl’s fail.

Accordingly, the Court will grant Diehl’s Motion.

              d.     Chessie’s Motion

       Chessie argues that the Complaint fails to state any claim against it. The Taccinos

maintain that the Complaint properly states claims for: violations of the Fifth and Sixth

Amendments; violation of federal laws governing a federally chartered credit union; fraud;

and violation of the FCRA. The Court agrees with Chessie.

       First, the Taccinos do not dispute that Chessie is not a state actor. As a result, the

Taccinos’ Fifth and Sixth Amendment arguments fail. See Philips, 572 F.3d. at 181 (citing

Mentavlos, 249 F.3d 301). Second, the Complaint fails to state a claim for the violation of

federal laws governing a federally chartered credit union. To clear the Rule 12(b)(6) hurdle,

a complaint must sufficiently allege “each element of the cause of action so as to inform

the opposing party of the claim and its general basis.” Chao v. Rivendell Woods, Inc., 415

F.3d 342, 348 (4th Cir. 2005). The Taccinos allege violations of “federal laws and

regulations regarding banking,” (Compl. at 1), and subsequently clarify in their Opposition

that they only allege violations of “federal laws governing a federally chartered credit union

doing business with a non-member,” (Pls.’ Opp’n at 1, ECF No. 44). But the Taccinos do

not allege a violation of a specific federal statute. See Chao, 415 F.3d at 348. Thus, the

                                             16
Taccinos fail to state a claim upon which relief may be granted under federal banking laws

or federal laws governing federally chartered credit unions.

       Third, the Taccinos fail to state a claim for fraud. Fraud claims are subject to

heightened pleading standards under Rule 9(b), see Fed.R.Civ.Pro. 9(b), even when

construing a pro se complaint, Coulibaly v. J.P. Morgan Chase Bank, N.A., No. DKC-10-

3517, 2011 WL 3476994, at *19 n.23 (D.Md. Aug. 8, 2011). To state a claim for fraud

under Maryland law, the plaintiff must show:

               (1) a representation made by a party was false; (2) its falsity
               was known to that party or the misrepresentation was made
               with reckless indifference to truth; (3) the misrepresentation
               was made for the purpose of defrauding the plaintiff; (4) the
               plaintiff relied upon the misrepresentation and had the right
               to rely upon it with full belief of its truth; and (5) that
               the plaintiff suffered damage directly resulting from the
               misrepresentation.

Dean v. Beckley, No. CCB-10-297, 2010 WL 3928650, at *4 (D.Md. Oct. 1, 2010)

(citing Suburban Props. Mgmt. v. Johnson, 204 A.2d 326, 329 (Md. 1964)). In their

Opposition, the Taccinos argue that they state a claim for fraud based on Ms. Taccino’s

June 2010 arrest. They do not contend that they state a claim for fraud against Chessie

based on their 2016 interaction with Chessie. They further assert that “[t]here is no statute

of limitations on fraud.” (Pls.’ Opp’n at 2). The Taccinos are mistaken. In Maryland, fraud

claims are subject to a three-year statute of limitations. Md. Code Ann., Cts. & Jud.

Proc. § 5-101 (West 2018). The Taccinos initiated this suit on March 29, 2018—almost

eight years after Ms. Taccino’s arrest. Accordingly, any claim of fraud arising out of Ms.

Taccino’s June 2010 arrest is time-barred.


                                             17
       Fourth, Chessie argues that the Taccinos fail to state a claim for violation of the

FCRA because they do not specify what provision of the FCRA was allegedly violated,

and because they do not allege that Chessie is a credit reporting agency. The Court agrees

that the Taccinos fail to state a claim under the FCRA because they do not identify what

provision of the FCRA Chessie violated. Chao, 415 F.3d at 348.9

       In short, the Court concludes that the Taccinos fail to state any claim against

Chessie. Accordingly, the Court will grant Chessie’s Motion.

              e.     Northwest Bancshares’ Motion

       Northwest Bancshares argues that the Taccinos fail to state any plausible claim

against it. The Taccinos do not respond to any of the Northwest Bancshares’ arguments.

Instead, they contend that they erred in serving Northwest Bancshares, and that Northwest

Bank is the proper party to the suit. The Court agrees with Northwest Bancshares that the

Taccinos fail to state any plausible claims against it.

       Here, the Taccinos allege that the transfer of their loan from Northwest Consumer

Discount Co. to Northwest Bancshares breached a contractual obligation. But the Taccinos

do not identify any contractual provision that imposes such an obligation. See Polek v. J.P.

Morgan Chase Bank, N.A., 36 A.3d 399, 416 (Md. 2012) (“a plaintiff alleging a breach of

contract ‘must of necessity allege with certainty and definiteness facts showing a

contractual obligation owed by the defendant to the plaintiff and a breach of that obligation


       9
        Chessie also contends that the Taccinos fails to sufficiently plead discrimination,
breach of contract, predatory lending, TILA, and FCRA claims against it. In their
Opposition, the Taccinos assert that they adequately plead these claims against WEPCO,
not Chessie. Accordingly, to Court will grant Chessie’s Motion as to these claims.
                                              18
by defendant.’” (quoting Cont’l Masonry Co. v. Verdel Constr. Co., 369 A.2d 566, 569

(Md. 1977)). The Taccinos also generally allege that Northwest Bancshares discriminated

against them and defrauded them and violated TILA. But the Taccinos do not identify what

law Northwest Bancshares allegedly violated in discriminating against them. Likewise, the

Taccinos do not identify any specific provision of TILA that Northwest Bancshares

allegedly violated. The Taccinos also do not allege the time, place, or manner of the fraud

with sufficient specificity to satisfy Rule 9(b)’s heightened pleading standard. See

Fed.R.Civ.Pro. 9(b). The Taccinos, therefore, fail to state claims against Northwest

Bancshares. Chao, 415 F.3d at 348.

       Further, when a party fails to respond to an argument made in a motion to dismiss,

they abandon that claim. See Muhammad, 2012 WL 987309 at *1 n.3; see also Ferdinand-

Davenport, 742 F.Supp.2d at 777. The Taccinos do not respond to any of the arguments

Northwest Bancshares makes in support of its Motion. Accordingly, the Taccinos have

abandoned their claims, if any, against Northwest Bancshares. Accordingly, the Court will

grant Northwest Bancshares’ Motion.

              e.     WEPCO Motion

       WEPCO asserts that the Taccinos fail to state any claim against it. The Taccinos

concede that the Complaint does not state a claim against WEPCO under 28 CFR § 50.15,

or for discrimination. The Taccinos nevertheless argue that they state plausible claims for:

violations of the Fifth and Sixth Amendments; violations of state and federal banking laws;

fraud; breach of contract; predatory lending; and violations of TILA and the FCRA. The

Court agrees with WEPCO.

                                            19
       First, the Taccinos do not dispute that WEPCO is not a government entity. As a

result, like their claims against Diehl’s and Chessie, the Taccinos Fifth and Sixth

Amendment claims against WEPCO also fail. See Philips, 572 F.3d. at 181 (citing

Mentavlos, 249 F.3d 301). Second, in response to WEPCO’s contention that they do not

specify which federal or state banking laws WEPCO violated, the Taccinos assert that

WEPCO violated “[Maryland] State Marital Property laws.” (Pls.’ Resp. & Opp’n Def.

WEPCO’s Mot. Dismiss at 1, ECF No. 43). This reference to Maryland State Marital

Property laws does not, however, cure the Complaint’s failure to state a specific statute as

the genesis of the Taccinos’ cause of action. Further, the Taccinos may not amend their

pleadings through their briefs. Zachair, Ltd. v. Driggs, 965 F.Supp. 741, 748 n.4 (D.Md.

1997), aff’d, 141 F.3d 1162 (4th Cir. 1998) (noting that plaintiffs are “bound by the

allegations contained in [their] complaint and cannot, through the use of motion briefs,

amend the complaint”). The Complaint does not state what state or federal banking laws

WEPCO purportedly violated. The Taccinos, therefore, fail to meet their burden of alleging

sufficient factual allegations to nudge their claims across the line from possible to

plausible. See Twombly, 550 U.S. at 570.

       Third, the Taccinos assert three new fraud claims in their Opposition. As discussed

above, the Taccinos cannot amend the pleadings through briefs. See Zachair, 965 F.Supp.

at 748 n.4. For the Taccinos remaining fraud claim to survive WEPCO’s Motion, they must

meet Rule 9(b)’s heightened pleading standard. Fed.R.Civ.Pro. 9(b). To satisfy this

standard, the Taccinos must allege with particularity the “time, place, and contents of the

false representation, as well as the identity of the person making the misrepresentation and

                                            20
what was obtained thereby.” Ward v. Branch Banking & Tr. Co., No. ELH-13-01968, 2014

WL 2707768, at *6 (D.Md. June 13, 2014) (quoting United States ex rel. Owens v. First

Kuwaiti Gen’l Trading & Contracting Co., 612 F.3d 724, 731 (4th Cir. 2010)). The

Taccinos plead that WEPCO’s fraud occurred on August 11, 2017, when WEPCO

“knowingly, willfully and intentionally” listed Ms. Taccino as unmarried. Beyond this

conclusory allegation, the Taccinos do not plead any factual matter that suggests WEPCO

knew this information was false or intended to defraud the Taccinos. Accordingly, the

Taccinos fail to plead their fraud claim against WEPCO with sufficient specificity to cross

the line from possible to plausible. See Twombly, 550 U.S. at 570.

       Fourth, to establish a breach-of-contract claim, the Taccinos must “allege with

certainty and definiteness facts showing a contractual obligation owed by the defendant to

the plaintiff and a breach of that obligation by defendant.” RRC Northeast, LLC v. BAA

Maryland, 994 A.2d 430, 440(Md. 2009) (citing Cont’l Masonry Co. Inc., 369 A.2d at 569.

Construing the pleadings in the light most favorable to the Taccinos, the parties entered

into a contract on August 11, 2017, when WEPCO refinanced their automobile loan. The

Taccinos argue that WEPCO breached the contract by identifying Ms. Taccino as

unmarried. But the Taccinos have not identified any contractual provision that WEPCO

allegedly breached in misidentifying Ms. Taccino as unmarried. Thus, the Taccinos fail to

state a claim for breach of contract.

       Fifth, Maryland law does not recognize a cause of action for predatory lending.

Wiseman v. First Mariner Bank, No. ELH-12-2423, 2013 WL 5375248, at *7 (D.Md. Sept

23, 2013); Willis v. Countrywide Home Loans Serv’g, No. CCB-0901455, 2009 WL

                                            21
5206475, at *8 (D.Md. Dec. 23, 2009). And the Taccinos do not plead that WEPCO’s

allegedly predatory behavior violated any specific law. See Suckal v. MTGLQ Investors

LP, No. WDQ-10-1536, 2011 WL 663754, at *4 (D.Md. Feb. 14, 2011) (“To state a

predatory lending claim, the plaintiff must allege the specific law violated by the

defendant’s predatory behavior.” (citing Davis v. Wilmington Fin., Inc., No. PJM–09–

1505, 2010 WL 1375363, at *7 (D.Md. Mar. 26, 2010))). Thus, the Taccinos fail to state a

claim for predatory lending.

      Finally, WEPCO argues that the Taccinos fail to state a claim for violation of TILA

or the FCRA because they do not specify what provision of either act WEPCO allegedly

violated. Because the Taccinos do not identify any specific provision WEPCO violated,

they do not plead their claims with sufficient specificity to survive a motion to dismiss.

Chao, 415 F.3d at 348.

      In sum, the Court concludes that the Taccinos fail to state any plausible claim

against WEPCO. Accordingly, the Court will grant WEPCO’s Motion.

C.    The Taccinos’ Motions

      1.     “Motion for Sanctions and Plaintiff[s’] Motion to Join United States of
             America as Co-Plaintiff”

      The Taccinos request that the Court to grant sanctions against WEPCO’s counsel,

Michael Hourigan, of the firm Ferguson, Schetelich & Ballew, and Christopher Logsdon

of Hidey Coyle & Monteleone. The Taccinos contend that Hourigan is representing both

WEPCO and Chessie, thereby creating a conflict of interest. But joint representation of

parties in civil cases is not per se impermissible under the Model Rules of Professional


                                           22
Conduct so long as attorneys abide by Rule 1.7 and Rule 1.9, which govern conflicts of

interest and duties owed to former clients, respectively. Model Rules of Prof’l Conduct R.

1.9, 1.7 (Am. Bar. Ass’n 2016). The Taccinos also do not identify any specific ethical rules

that either attorney breached. The Court will, therefore, deny the Taccinos’ request to

impose sanctions.

       The Taccinos also move to join the United States of America (the “USA”) as Co-

Plaintiff to “take appropriate action against the Defendant WEPCO FCU for violating the

U.S. District Court order or sealing.” (Pls.’ Resp. Opp’n at 3, ECF No. 43). The Complaint

contains no allegations that WEPCO violated the Court’s orders, and the Taccinos cannot

amend their pleadings through briefs. See Zachair, 965 F.Supp. at 748 n.4. The Court will,

therefore, deny the Taccinos’ request to join the USA as Co-Plaintiff.

       Because the Court will deny both of the Taccinos’ requests, the Court will deny

this Motion.

       2.      Motion to Join the United States of America as Co-Plaintiff

       The Taccinos again move to join the USA as Co-Plaintiff. Specifically, the Taccinos

argue that under 28 CFR § 50.15, Ms. Taccino was entitled to be represented by the

Department of Justice (“DOJ”) in defending against her June 2010 arrest for trespassing

on Chessie’s property. As discussed above, the fraud claim the Taccinos bring based on

Ms. Taccino’s arrest is time-barred. In addition, the Taccinos provide no support for the

proposition that 28 CFR § 50.15 entitles them to join the USA as Co-Plaintiff in the current

suit. Further, 28 CFR § 50.15 does not guarantee that DOJ will always represent

government employees. The DOJ may decline to represent federal employees if they

                                            23
determine that the “conduct giving rise to the suit does not reasonably appear to have been

performed within the scope of [the employee’s] employment with the federal government.”

Jamison v. Wiley, 14 F.3d 222, 229 (4th Cir. 1994) (quoting 28 C.F.R. § 50.15(b)(1)). The

Taccinos allege that Ms. Taccino was en route to meet a supervisor when she stopped at

Chessie and that the inquiry related to her government salary. (Compl. at 8). But these facts

alone are not sufficient to show that Ms. Taccino was acting within the scope of her federal

employment at the time of her arrest. Accordingly, the Court will deny the Taccinos’

Motion.

       3.     Motion for Order of Default or, in the Alternative, Motion to Compel

       The Taccinos request that the Court grant default judgment against Capital One, Inc.

(“Capital One”), or in the alternative, compel Capital One to provide proof that they “are

not the entity or legal defendant in this case and are not responsible for the unlawful actions

of Capital One Auto Finance, Inc.” (Pls.’ Mot. Default J. at 1, ECF No. 48).

       On June 6, 2016, the Taccinos’ service of Capital One was rejected because the

name of the company they provided did not match the name of the company on file with

the Secretary of State or other appropriate state agency. (Pls.’ Mot. Default J. Ex. 3 at 4,

ECF No. 48-3). The Taccinos’ subsequent attempt at serving Capital One was similarly

unsuccessful: it was returned as undeliverable. (Id. at 7). Thus, the Court has no record that




                                              24
the Taccinos served Capital One.10 Accordingly, the Court will deny the Taccinos’ Motion

for Default or in the Alternative to Compel.

       Under Federal Rule of Civil Procedure 4(m) and Local Rule 103.8(a) (D.Md. 2018),

a defendant must be served within ninety days of filing the complaint. To date, the Court

has no record that Capital One was served. The court will, therefore, order the Taccinos to

show cause as to why the Complaint should not be dismissed as against Capital One.

                                 III.   CONCLUSION

       For the foregoing reasons, the Court will grant: OneMain’s Motion (ECF No. 37);

Mariner Finance’s Motion (ECF No. 26); Ford Motor’s Motion (ECF No. 13); Diehl’s

Motion (ECF No. 10); Chessie’s Motion (ECF No. 30); Northwest Bancshares’ Motion

(ECF No. 23); and WEPCO’s Motion (ECF No. 31). The Court will also deny the

Taccinos’: “Motion for Sanctions and Plaintiff[s’] Motion to Join United States of America

as Co-Plaintiff” (ECF No. 43); Motion to Join the United States of America as Co-Plaintiff

(ECF No. 44); Motion for Order of Default or, in the Alternative, Order to Compel (ECF

No. 45); and Motion for Order of Default or, in the Alternative, Motion to Compel (ECF

No. 48). A separate Order follows.

Entered this 29th day of March, 2019.

                                                   /s/
                                          George L. Russell, III
                                          United States District Judge



       10
         The Court notes that even though the Taccinos lodge allegations against Capital
One Auto Finance in the Complaint, Capital One Auto Finance is not a Defendant in the
case, and it also has not been served.
                                               25
